Citation Nr: 1309610	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  12-31 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than February 17, 2010, for the award of service connection for residuals of a traumatic brain injury.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a traumatic brain injury.  

3.  Entitlement to service connection for degenerative joint disease of the left knee.  

4.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

(The issue of whether vacatur of the Board's decision of October 26, 2009, denying service connection for a neurological disorder of the brain is warranted; and the issues of entitlement to service connection for a low back disability, to include degenerative joint and disc disease of the lumbar spine; a gastrointestinal disability, to include gastroenteritis and gastroesophageal reflux disease (GERD); and a respiratory disability, to include emphysema and chronic obstructive pulmonary disease (COPD), are the subject of separate decisions).  


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty for training from July 1972 to January 1973, and on active duty from November 1974 to October 1976.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In the April 2010 rating decision, the RO granted service connection for residuals of a traumatic brain injury and assigned an initial 10 percent disability rating, effective February 17, 2010.  The RO also denied service connection for degenerative joint disease of the left knee.  The appellant perfected an appeal with respect to these issues, including the initial rating and effective date assigned for his service-connected residuals of a traumatic brain injury, via his submission of a VA Form 9 in May 2012, and written arguments from his representative in October 2012.  

In October 2012, the appellant testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.

In addition to the issues addressed in the April 2010 rating decision, the Board notes that the record on appeal raised the issue of whether vacatur of the Board's decision of October 26, 2009, denying service connection for a neurological disorder of the brain is warranted.  This matter is the subject of a separate decision issued by the Board simultaneously to the instant decision.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2012) (providing that a Board may vacate an appellate decision at any time on the Board's own motion when an appellant has been denied due process of law).  

Additionally, the Board notes that in a November 2009 rating decision, the RO denied service connection for a psychiatric disability, including PTSD.  In December 2009, the appellant submitted a notice of disagreement with the RO's determination.  The record currently available to the Board, however, including the appellant's Virtual VA file, contains no indication that the RO has issued a Statement of the Case addressing this matter.  A remand is therefore necessary.  Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary.

As set forth in more detail below, a remand is necessary with respect to the issues of entitlement to an initial rating in excess of 10 percent for residuals of a traumatic brain injury, entitlement to service connection for degenerative joint disease of the left knee, and service connection for a psychiatric disability, to include PTSD.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  On October 26, 2009, the Board issued a decision denying service connection for a neurological disorder of the brain.

2.  Because evidence pertinent to that claim was in the constructive possession of VA at the time of the October 26, 2009, Board decision, but was not part of the record made available to the Board at the time of that decision, such decision has been vacated.

3.  The appellant's original claim of service connection for residuals of a traumatic brain injury, claimed as "neurological damage to the brain," was received by VA on December 13, 2004.  


CONCLUSION OF LAW

The criteria for an effective date of December 13, 2004, for the award of service connection for residuals of a traumatic brain injury have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error.


Background

Service treatment records corresponding to the appellant's period of active duty for training show that in November 1972, he sought treatment for a sore neck.  He indicated that he had fallen on the back of his neck one week prior.  Examination showed some tenderness around the C6 area.  The impression was strain.  

In January 1973, the appellant was examined in connection with his release from active duty for training.  According to the Report of Medical Examination, the appellant's head was examined and determined to be normal.  Neurological and psychiatric evaluations were also normal.  With respect to identifying marks and scars, the examiner noted that the appellant had a tatoo on his arm.  In different handwriting and different color ink apparently added by a person other than the original examiner, another notation indicates "knot on skull."

Records corresponding to the appellant's period of active duty show that in May 1975, the appellant sought treatment and complained of having a knot on the top of his head.  He indicated that a civilian doctor had hold him no hair should be removed from that area.  While on his cruise, however, the appellant reported that he had been made to get a haircut.  The examiner noted that information on the matter had been sent for.  

The appellant was seen on apparent follow-up in July 1976.  At that time, he reported that he had been involved in a swimming accident two years prior in which he dove into the water and struck a rock, necessitating surgery performed by a civilian doctor in 1974.  The appellant claimed that the civilian doctor had advised him not to have his hair cut short because the sun would cause him to have headaches.  The examiner noted that the appellant did have a knot on the left side of his skull.  The appellant was referred to a physician who indicated that the appellant should not wear a helmet or cut his hair too short in the area where the bone had been cut.  

At his September 1976 military separation medical examination, the appellant's head was examined and determined to be normal.  No neurologic or psychiatric abnormalities were identified on clinical evaluation.  

On December 14, 2004, VA received the appellant's application for VA compensation benefits, seeking service connection for multiple disabilities, including a disability which he characterized as "neurological damage to the brain."  He indicated that he had sustained multiple injuries in service, including a head injury and static electricity shocks, which had resulted in neurological damage to his brain.  He explained that he had worked sling loading helicopters and was routinely shocked by high voltage static electricity.  He also indicated that he had been frequently thrown into the air and hit by the swing load.  He indicated, however, that he never did seek medical treatment for his injuries because they were just part of his job.  

Records assembled in connection with the appellant's application included private clinical records showing that in September 2000, he was seen in the emergency department in connection with his complaints of facial and arm numbness.  It was noted that the appellant was a smoker but his medical history was otherwise negative.  A CT scan of the brain showed no abnormalities.  The assessment was transient ischemic attack.  The appellant sought treatment for a similar episode in November 2000.  A second CT scan in November 2000 was also normal.  

VA clinical records obtained in support of the appellant's claim show that at his first clinic visit in August 2003, the appellant reported a history of transient ischemic attacks two years prior.  He denied a history of seizure, stroke, or headaches.  In December 2004, he requested a CT scan of his brain.  He indicated that he had developed transient numbness in his left face and that his civilian physician had recommended a CT scan.  The results of the study were normal.  

In a July 2005 rating decision, the RO denied the claim, finding that the record failed to establish that the appellant had any current residuals of brain trauma, brain disease, or a neurological disorder of the brain.  The appellant perfected an appeal of the RO's decision via his timely submission of a VA Form 9 in May 2006.  

Evidence assembled in connection with the appellant's appeal included the results of an April 2006 VA medical examination report which showed that neurological and psychiatric evaluations had been normal, with no evidence of memory loss, behavior abnormalities, or speech impairment.  

Additional VA clinical records show that in May 2007, the appellant sought treatment, claiming to have pressure in his brain.  He indicated that he may have a tumor.  A CT scan of the head was normal.  

Based on this evidence, in an October 2009 decision, the Board denied the claim, finding that the record contained no probative evidence of a current neurological disability.  The Board noted that the appellant had undergone multiple CT scans of the head and none had shown any brain injury or other abnormality.  

The claims folder indicates, however, that while the appellant's appeal of the issue of entitlement to service connection for neurological damage to the brain was pending before the Board, he continued to pursue additional claims at the RO.  In a statement received on June 30, 2009, the appellant reported that he had sustained a head injury in service and still exhibited "a big lump on the left side of my head from that incident."  He acknowledged that his claim for neurological damage to the brain was currently pending on appeal.  He indicated, however, that he now wished to add consideration of a mental health disability as secondary to his in-service traumatic brain injury/head injury.  

The RO accepted the appellant's statement as a claim of service connection for a knot on the head and an acquired psychiatric disability, secondary to claimed traumatic brain injury/head injury.  In a September 2009 statement submitted in response to the RO's request for additional information, the appellant responded that he had been under treatment at VA medical facilities for residuals of a traumatic brain injury, including mental health problems.  He indicated that his VA physician said he had brain damage and had offered to write a letter in support of his claim.

The RO thereafter obtained additional VA clinical records, dated from February to September 2009.  These records included the results of a February 2009 CT scan showing a new area of hypodensity in the right occipital lobe and a small front scalp hematoma.  These records also show that in September 2009, the appellant was seen in the mental health clinic for supportive therapy.  It was noted that he had a history of brain injuries.  The diagnoses included mood disorder secondary to general medical condition (heart disease, brain injury and CVA).  These VA clinical records were not part of the record made available to the Board at the time its October 2009 decision.

In November 2009, the appellant was afforded a VA scar examination at which he was diagnosed as having a frontal ead scar status post head trauma.  

In a November 2009 rating decision, the RO granted service connection for a scar of the head and assigned an initial noncompensable rating, effective April 19, 2009.  

In a December 2009 statement, the appellant indicated that the service-connected scar on his head was further evidence in support of his claim that he had sustained a traumatic brain injury with memory loss.  

On February 7, 2010, the appellant testified before a Decision Review Officer at the RO with respect to his in-service traumatic brain injury.  

In March 2010, the appellant was afforded a VA medical examination at which he was noted to have a history of a mild head injury in service.  The examiner concluded that the appellant's in-service head injury had resolved without any residuals.  The examiner acknowledged that a CT scan performed February 2009 had shown evidence of infarct and ischemic changes which had had resulted in memory impairment.  She indicated that, however, this was unrelated to the appellant's in-service mild traumatic brain injury.  

Based on this evidence, in an April 2010 rating decision, the RO granted service connection for residuals of a traumatic brain injury and assigned an initial 10 percent disability rating, effective February 17, 2010.  

The appellant has appealed the effective date assigned by the RO.  He argues that he is entitled to an effective date of December 13, 2004, the date his original claim of service connection for a brain injury was received by VA, as he has been continuously pursuing his original claim since that time.  He also argues that the Board's October 2009 decision was based on an incomplete record.


Analysis

As discussed in the Introduction portion of this decision, applicable legal criteria allow the Board to vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2012).

In the instant case, the Board's review of the record indicated that vacatur of its October 26, 2009, decision was warranted.  Again, in the October 26, 2009, decision, the Board denied service connection for a neurological disorder of the brain, finding that the record contained no probative evidence of a current disability.  The Board expressly noted that the appellant had undergone multiple CT scans of the head and none had shown any brain injury or other abnormality.  

As set forth above, however, while that claim was pending before the Board, the RO incorrectly accepted a duplicate claim of service connection for traumatic brain injury, the same issue which was under consideration by the Board.  See Fournier v. Shinseki, 23 Vet. App. 480 (2010).  Moreover, the RO simultaneously developed this duplicate claim, obtaining additional evidence relevant to the claim which was not made available to the Board.  As set forth above, that evidence included VA clinical records which were in the constructive possession of VA at the time of the Board's decision.  Those records included a February 2009 CT scan showing brain abnormalities and a September 2009 VA treatment record containing a diagnosis of mood disorder secondary to general medical condition, including brain injury.  With additional evidence subsequently developed by the RO, an award of service connection for traumatic brain injury ultimately resulted.  

In view of the foregoing, the Board determined that there was evidence that materially and substantially affected the disposition of the claim in the actual and constructive possession of VA, but which was not considered in the Board's decision of October 26, 2009.  Thus, in a separate decision, the Board has vacated its October 26, 2009, decision denying service connection for a neurological disorder of the brain.  

The RO's subsequent award of service connection for residuals of a traumatic brain injury rendered further appellate consideration by the Board of the issue of entitlement to service connection unnecessary.  The appellant, however, has appealed the effective date assigned by the RO for the award of service connection.  It is this issue which is now before the Board.  

In general, the effective date of an award of disability compensation shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2) (2012).  

Given the Board's decision to vacate its October 2009 decision, it is clear that the appellant's original claim of service connection for residuals of a brain injury, which was received by VA on December 13, 2004, remained pending until the RO granted it in the April 2010 rating decision.  Under these circumstances, an effective date of December 13, 2004, is now warranted.  This is the effective date sought by the appellant.  There is no legal basis for an effective date earlier than December 13, 2004, and neither he nor his representative has argued otherwise.  


ORDER

Entitlement to an effective date of December 13, 2004, for the award of service connection for residuals of a traumatic brain injury is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

As set forth above, in a November 2009 rating decision, the RO denied service connection for a psychiatric disability, including PTSD.  In December 2009, the appellant submitted a notice of disagreement with the RO's determination.  The record currently available to the Board, however, contains no indication that the RO has issued a Statement of the Case addressing this matter.  This must be accomplished on remand.  Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary.

In view of the foregoing, the Board also finds that appellate consideration of the issue of entitlement to an initial rating in excess of 10 percent for residuals of traumatic brain injury must be held in abeyance, pending resolution of the issue of entitlement to service connection for a psychiatric disorder.  Given the rating criteria applicable to traumatic brain injuries, the claims are potentially inextricably intertwined.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2012) (providing for consideration of the three main areas of dysfunction that may result from traumatic brain injury - cognitive, emotional/behavioral, and physical); see also Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (regarding inextricably intertwined claims).

Additionally, given the Board's decision above awarding an effective date of December 13, 2004, for the award of service connection for residuals of a traumatic brain injury, additional consideration on the part of the RO is necessary with respect to establishing the initial rating to be assigned from that earlier date.  See Bernard v Brown, 4 Vet. App. 384 (1993) (holding that before the Board considers a question that has not been addressed by the agency of original jurisdiction, it must consider whether the claimant has been given adequate notice and opportunity to respond and, if not, whether the claimant will be prejudiced thereby).

Finally, the Board notes that the appellant also seeks service connection for a left knee disability.  In connection with his claim, the appellant was afforded a VA medical examination in March 2010.  Unfortunately, the opinion provided by the examiner is inadequate.  The examiner diagnosed the appellant as having bipartite patella and degenerative joint disease.  She concluded that the appellant's current left knee disability was not related to his service because bipartite patella was a congenital condition.  She did not, however, comment on the etiology of the appellant's degenerative joint disease, to include whether it is causally related to his active service or any incident therein, including multiple episodes of treatment for left knee pain.  The Board also notes that the examiner did not address the question of whether the appellant's bipartite patella was subject to a superimposed injury or disease for purposes of aggravation.  See 38 C.F.R. § 3.303(c) (2011); VA O.G.C. Prec. Op. No. 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985).  

Under these circumstances, the Board finds that an additional examination is necessary in order to clarify the nature and etiology of the appellant's current left knee disability.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2011); Barr v. Nicholson, 21 Vet. App. 303, 312 (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following:

1.  The RO/AMC should review the record and ensure that a Statement of the Case has been issued to the appellant and his representative addressing the issue of entitlement to service connection for a psychiatric disability, to include PTSD.  The appellant must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2012).  This issue should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2.  The appellant should be scheduled for a VA medical examination to determine the nature and etiology of his current left knee disability.  The record on appeal must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the pertinent evidence of record, including the appellant's service treatment records documenting multiple episodes of treatment for left knee symptoms, the examiner should be asked to provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any current left knee disability identified on examination is causally related to the appellant's active service or any incident therein.  In the event the examiner concludes that any portion of the appellant's current left knee disability is due to a congenital defect, he or she should provide an opinion as to whether it is at least as likely as not that such defect was subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability.  The report of examination must include a complete rationale for all opinions rendered.

3.  After the foregoing development has been completed, and after conducting any additional evidentiary development deemed necessary, the RO should readjudicate the claims, considering all the evidence of record.  If any claim remains denied, the appellant and any representative should be issued an appropriate supplemental statement of the case and an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


